UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 07-9005
                                     ____________

                                   JAMES LAMBERT,
                                              Appellant

                                             v.

                 JEFFREY BEARD, COMMISSIONER, PENNSYLVANIA
             DEPARTMENT OF CORRECTIONS; WILLIAM STRICKMAN, III,
           SUPERINTENDENT OF THE STATE CORRECTIONAL INSTITUTION
             AT GREENE; THE DISTRICT ATTORNEY OF THE COUNTY OF
                 PHILADELPHIA; THE ATTORNEY GENERAL OF THE
                           STATE OF PENNSYLVANIA
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             (D.C. Civil No. 02-cv-09034)
                   District Judge: Honorable Michael M. Baylson
                                    ____________

                                        ORDER
                                     ____________

       Appellant James Lambert has been under sentence of death since 1984, during

which time the case has wended its way through the state and federal courts. On

September 30, 2010, this Court heard argument on Lambert’s appeal from the District

Court’s denial of his petition for habeas corpus pursuant to 28 U.S.C. § 2254, an appeal

that challenges the District Court’s disposition of the various contentions Lambert raised

as to both his conviction for first degree murder and the sentence of death imposed

thereon.
       Unless there is a prior disposition of this case, an Opinion of this Court will issue

in due course addressing the contentions raised to the conviction itself and whether the

judgment of the District Court as to the conviction should be affirmed. This Court,

however, having concluded that, whether reviewed de novo or under AEDPA’s

deferential standard of review, the District Court erred in finding that there had not been

a violation of the rule of Mills v. Maryland, 486 U.S. 367 (1988).

       IT is, therefore, on this 23rd day of November 2010

       ORDERED that the sentence of death be and hereby is VACATED and, pending

further order of this Court, any conditions and/or disabilities to which petitioner is being

subjected because of the sentence of death, including but not limited to, being housed

other than in the general population, be lifted.



                                           /s/ Maryanne Trump Barry
                                           Circuit Judge           A True Copy :



                                                                                Marcia M . Waldron, Clerk
Dated: November 23, 2010
nmr/cc:     Thomas W. Dolgenos, Esq.
            Joshua S. Goldwert, Esq.
            Stuart B. Lev, Esq.
            Daniel Silverman, Esq.




                                              2